***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           ASIA M. v. GEOFFREY M.—CONCURRENCE

  KELLER, J., concurring. I concur in the well reasoned
analysis and result set forth in the majority opinion. In
determining whether the trial court properly has opened
a paternity acknowledgement, we are constrained by
the statutory authority that our legislature has con-
ferred on family support magistrates in General Statutes
§ 46b-172.
   I write separately to draw attention to what I believe
is an obvious shortcoming of our acknowledgement of
paternity statute, § 46b-172, which, as the present case
illustrates, easily may be abused. I do so not merely in
light of my experience as an Appellate Court judge, but
in light of my experience as a family support magistrate
and a Superior Court judge, all of which has made
me keenly aware of the late surfacing problems that
frequently arise from the operation of the statute in its
current form.
   Simply put, questions surrounding a child’s paternity
readily may be resolved accurately by DNA testing.
Fortunately, DNA testing is readily available and far
less invasive and costly than it has been in the past. In
light of the importance of the issue of a child’s pater-
nity,1 I believe it would be worthwhile for our legislature
to consider revising the statute such that it requires
the Department of Public Health, as a prerequisite to
accepting a paternity acknowledgement, to require the
submission of DNA testing results that are consistent
with the paternity acknowledgement.
   In the present case, there is no dispute that the plain-
tiff, Geoffrey M., Jr.,2 is not the child’s biological father.
Under § 46b-172, an acknowledgement of paternity
depends upon the accuracy of the representations of
the putative father and the mother of the child, not a
more reliable source, such as DNA testing. In the pre-
sent case, the plaintiff and the defendant, Asia A. M.,
who is the mother of the child at issue, effectively uti-
lized the statute to accomplish an adoption of the child
by the plaintiff. They did so with full knowledge that
the plaintiff was not the child’s biological father, with-
out first having to terminate the parental rights of the
biological father, and without having to be subjected
to the scrutiny that any proposed adopted parent would
be subject to under our established procedures regard-
ing termination of parental rights and adoptions in the
juvenile and probate courts. And, given the restrictions
in the statute, this court is compelled to perpetuate the
fabrication of the plaintiff and the child’s mother, the
negative effects of which are likely to be deeply per-
sonal and long-lasting for the child.
  Although I believe that this court has reached the
correct result under the current state of our law, I
remain hopeful that our legislature will take reasonable
steps to ensure accuracy in the acknowledgement of
paternity process, thereby preventing consequences
such as those reflected in the present case.
   1
     Nearly fifteen years ago, this court, in Ragin v. Lee, 78 Conn. App. 848,
861–63, 829 A.2d 93 (2003), aptly discussed the fundamental interest that a
child has in an accurate determination of his or her paternity: ‘‘The United
States Supreme Court has recognized that both the child and the defendant
in a paternity action have a compelling interest in the accuracy of such a
determination. . . . Connecticut has long recognized that children have a
separate and independent interest in family relations matters. . . . Our
Supreme Court has recognized that both the father and the child in a paternity
proceeding have an interest in seeing that their rights to companionship,
care and custody are accurately adjudicated. . . . [T]he child’s interests
also extend to [his or her] health, which may depend on an accurate family
medical history. . . . The child’s interests in this regard are particularly
strong. Any determination that a particular individual is a child’s biological
father may have profound sociological and psychological ramifications. . . .
It is in the child’s interest not only to have it adjudicated that some man is
his or her father and thus liable for support, but to have some assurance
that the correct person has been so identified. . . . In his concurrence in
[Palomba] v. Gray, 208 Conn. 21, 543 A.2d 1331 (1988), Associate Justice
David M. Shea stated that the issue of paternity is of paramount importance
to the child and that the court should exercise its authority to require genetic
marker tests where the parties neglect to provide them. Id., 37 (Shea, J.,
concurring). . . .
   ‘‘Courts in other jurisdictions have found that a child has a right to pursue
paternity and support issues, and to accuracy in a paternity determina-
tion. . . .
   ‘‘We hold that a child who is the subject of a paternity action has a
fundamental interest in an accurate determination of paternity that is inde-
pendent of the state’s interest in establishing paternity for the benefit of
obtaining payment for the child’s care and any interest that the parents may
have in the child.’’ (Citations omitted; emphasis in original; internal quotation
marks omitted.)
   2
     See footnote 1 of the majority opinion.